Case: 21-20251     Document: 00516177635          Page: 1    Date Filed: 01/24/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                 January 24, 2022
                                   No. 21-20251
                                                                   Lyle W. Cayce
                                                                        Clerk

   John Doe,

                                                            Plaintiff—Appellant,

                                       versus

   Harris County; Albert Munoz; C. Obryant; Terrence
   Bullard; Myron Riser; Francis McIntyre; Cody
   Hickman; M. Watkins,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:18-CV-106


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          The Eighth Amendment bars the use of excessive force against
   prisoners by prison officials. Farmer v. Brennan, 511 U.S. 825, 832 (1994)
   (citing Hudson v. McMillian, 503 U.S. 1, 4 (1992)). It also requires those



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20251      Document: 00516177635          Page: 2    Date Filed: 01/24/2022




                                    No. 21-20251


   officials, inter alia, to “take reasonable measures to guarantee the safety of
   the inmates” and to ensure inmates receive adequate medical care. Id.
   (internal quotation marks omitted) (quoting Hudson v. Palmer, 468 U.S. 517,
   526–27 (1984)). John Doe asserts that during the thirty-six hours he was
   incarcerated by Harris County, Texas, prison officials violated his Eighth
   Amendment rights.       Further, he alleges that Harris County failed to
   accommodate his epileptic disability under the Americans with Disabilities
   Act (ADA), 42 U.S.C. § 12131, and the Rehabilitation Act, 29 U.S.C. § 701.
   We agree with the district court’s conclusion that Doe has failed to provide
   support for any of his contentions. Therefore, we AFFIRM.
                                         I.
          On January 14, 2016, Albert Munoz, a Harris County deputy sheriff,
   responded to a car accident at the 13500 block of Bammel N. Houston.
   Munoz interviewed Melida Reyes Aguilar who told him that about ten
   minutes prior to his arrival a vehicle had struck the back of her car while she
   was driving and pushed her several feet up the road. Reyes’s black Honda
   had sustained heavy damage to the rear of the car. Reyes told Munoz that
   the ramming vehicle sped down the road, jumped the center median, and
   then returned to the right side of the road and sped away. Reyes had damage
   to her legs, and her three children were bleeding from leg injuries as well.
          Munoz recovered a damaged license plate from the scene, and after
   running the plates discovered it belonged to a silver Nissan. Shortly after he
   finished interviewing Reyes, Munoz was called to a major crash further up
   the road involving a Ford Mustang and a silver Nissan whose remaining
   license plate matched the one Munoz had recovered. At the scene of the later
   crash, Munoz met Porfirio Gudino. Gudino told Munoz that about twenty
   minutes earlier his vehicle had been rear-ended by a silver Nissan. The
   Nissan did not stop, so Gudino tailed it. Gudino saw it smash into Reyes’s




                                          2
Case: 21-20251      Document: 00516177635           Page: 3   Date Filed: 01/24/2022




                                     No. 21-20251


   car and then drive away. Guidino followed it until the Nissan ran into the
   Mustang. He told Munoz that the driver attempted to flee from the third
   accident site also, but the Nissan was incapacitated after the final crash.
          The driver of the Nissan was John Doe, and he told the officers on the
   scene that he had suffered a seizure. Doe said he remembered being involved
   in a crash, but that he had stopped, exchanged information with the other
   driver, and then left. After consulting with the District Attorney’s Office,
   Munoz arrested Doe for Failure to Stop and Render Aid.
          Doe was taken to the Harris County Sheriff’s Office Inmate
   Processing Center. Early in the morning on January 15, 2016, he proceeded
   through initial booking and an initial medical screening. The Classification
   Deputy, Officer Myron Riser, then determined Doe’s inmate classification
   and assigned him housing inside the jail after considering a number of factors.
   Among others, Riser assessed the severity of Doe’s arresting offense, his age,
   and his physical and mental health history.
          Based on the evaluation, Riser assigned Doe to maximum custody
   rather than medium or minimum custody. After he was classified, Doe was
   sent to the medical clinic. There, he was evaluated and assigned a bottom
   bunk due to his history of seizures. Doe was eventually housed on the sixth
   floor of the Harris County Sheriff’s Office Inmate Processing Center. While
   in the cell, Doe was approached by other inmates who punched, beat, and
   kicked him. During the attack, Doe had a seizure and urinated and defecated
   on himself. He was also allegedly sexually assaulted by an inmate known only
   as “T.”
          Cody Hickman, a Detention Officer, saw multiple inmates running
   into a portion of the cell where the inmates were attacking Doe. Hickman
   called for assistance and three other detention officers responded and ended
   the altercation. According to Hickman, “the altercation was brief and did




                                          3
Case: 21-20251         Document: 00516177635               Page: 4       Date Filed: 01/24/2022




                                           No. 21-20251


   not appear to . . . result in any serious injuries for [Doe].” Doe was asked
   who his assailants were but he refused to identify them. Doe was then
   escorted by Francis McIntyre, one of the Detention Officers, to the medical
   clinic for evaluation.
           While taking an elevator to the clinic, Doe touched McIntyre’s arm.
   McIntyre told Doe to “keep his hands off of [him].” Allegedly feeling the
   onset of another seizure, Doe grabbed McIntyre, who then moved out of the
   way, grabbed Doe around the neck and held him against the wall of the
   elevator.
           The medical clinic recorded1 that Doe suffered an injury to his left
   hand and left eye but appeared alert and oriented with no drainage from his
   eyes. The clinic noted he was not in acute distress. Doe was released from
   the jail on January 16, 2016.
           In March 2016, Doe filed an internal affairs complaint against the
   officers involved in his arrest and detention. After review, the Office of the
   Inspector General for the Harris County Sheriff’s Office determined there
   was insufficient evidence to support his allegations and closed the
   investigation. Doe then filed suit under 42 U.S.C. § 1983 in federal district
   court against Munoz, Riser, McIntyre, Hickman, Harris County, and others.
   He alleged wrongful arrest and violation of his Eighth Amendment rights to
   be protected while in state custody, receive adequate medical care while in
   custody, and to be free from excessive force. He further alleged that Harris




           1
             Doe disputes that he was ever taken to the medical clinic, instead alleging that he
   was locked in the showers for roughly an hour, was given a fresh pair of boxer briefs, and
   never received any further medical attention. But Doe’s unsubstantiated assertions
   directly conflict with both the medical clinic’s records from the visit and affidavits supplied
   by Harris County attesting that the records document Doe’s visit.




                                                 4
Case: 21-20251      Document: 00516177635          Page: 5    Date Filed: 01/24/2022




                                    No. 21-20251


   County had violated the ADA and the Rehabilitation Act by denying him
   appropriate housing to accommodate his history of seizures.
          After limited discovery, the defendants filed a consolidated motion for
   summary judgment. The individual officers asserted qualified immunity
   against Doe’s claims, and Harris County asserted that because no
   constitutional violation or discrimination occurred, Doe’s suit against it must
   be dismissed. Finding that Doe did not present sufficient facts to support any
   of his claims and was thus unable to overcome the assertion of qualified
   immunity, the district court granted summary judgment. Doe now appeals.
                                        II.
          Doe asserts the district court erred by granting summary judgment in
   favor of Officers Riser and McIntyre and Harris County. He alleges Riser
   violated his Eighth Amendment rights guaranteeing reasonable safety while
   in state custody and access to adequate medical care; McIntyre violated his
   Eighth Amendment right against the use of excessive force while in state
   custody; and that Harris County is liable for these actions as well as
   discrimination in violation of the ADA and the Rehabilitation Act. His
   arguments presuppose that Riser and McIntyre’s assertions of qualified
   immunity were erroneous.
          We review summary judgment de novo. Bourne v. Gunnels, 921 F.3d
   484, 490 (5th Cir. 2019) (quoting Austin v. Kroger Tex., L.P., 864 F.3d 326,
   328 (5th Cir. 2017) (per curiam)). In doing so, we apply the same standards
   as the district court; relevant here, “[o]nce a government official asserts
   [qualified immunity], the burden shifts to the plaintiff to ‘rebut the defense
   by establishing that the official’s allegedly wrongful conduct violated clearly
   established law and that genuine issues of material fact exist regarding the
   reasonableness of the official’s conduct.’” Id. (quoting Gates v. Tex. Dep’t of
   Protective & Regul. Servs., 537 F.3d 404, 419 (5th Cir. 2008)).




                                          5
Case: 21-20251        Document: 00516177635              Page: 6       Date Filed: 01/24/2022




                                          No. 21-20251


           Because Doe focuses his briefing almost exclusively on whether Riser
   or McIntyre violated clearly established law, our Eighth Amendment analysis
   does likewise. Finding they did not, such that Doe’s claims against them fail,
   we also conclude that Doe’s claims against Harris County falter.
                                               A.
                                               1.
           A prison official violates the Eighth Amendment duty to protect
   inmates2 when “as an objective matter, the deprivation or harm [is]
   ‘sufficiently serious[,]’” and when “the official [has] been deliberately
   indifferent.” Jason v. Tanner, 938 F.3d 191, 195 (5th Cir. 2019) (citing
   Farmer, 511 U.S. at 834). “Deliberate indifference ‘is an extremely high
   standard to meet.’” Gobert v. Caldwell, 463 F.3d 339, 346 (5th Cir. 2006)
   (internal quotation marks omitted) (quoting Domino v. Tex. Dep’t of Crim.
   Just., 239 F.3d 752, 756 (5th Cir. 2001)). It requires a showing that a prison
   official knew that an inmate faced “a substantial risk of bodily harm” and a
   showing that the prison official disregarded “that risk by failing to take
   reasonable measures to abate it.” Id. (internal quotation marks omitted)
   (quoting Farmer, 511 U.S. at 847).
           Doe alleges that Officer Riser was deliberately indifferent to his safety
   and to his need for medical care. The intake forms filled out by Riser indicate
   that Doe had a history of seizures. They also indicate that given Doe’s
   offense level, he should have been assigned to maximum custody. As Doe


           2
             Doe was a pretrial detainee, not a convicted inmate. But we have noted that
   “there is no significant distinction between pretrial detainees and convicted inmates
   concerning basic human needs.” Gibbs v. Grimmette, 254 F.3d 545, 548 (5th Cir. 2001)
   (citing Hare v. City of Corinth, 74 F.3d 633, 643 (5th Cir. 1996) (en banc)). Thus, the same
   legal standard applies to both convicted inmates and pretrial detainees. See Rombach v.
   Culpepper, No. 20-30554, 2021 WL 2944809, *4 n.6 (5th Cir. July 13, 2021) (unpublished).




                                                6
Case: 21-20251        Document: 00516177635         Page: 7   Date Filed: 01/24/2022




                                     No. 21-20251


   acknowledges, in the light of his history of seizures, Riser assigned him a
   bottom-bunk pass to help mitigate any danger from a seizure.
          Doe argues that Harris County’s policy of housing individuals with
   cerebral palsy in the medical unit to allow treatment of their spasticity should
   have put Riser on notice that Doe likewise faced a substantial risk of bodily
   harm if he was placed in maximum custody instead of medium custody or the
   medical unit. Though he does not suffer from cerebral palsy, he asserts that
   he is similarly situated because, just like someone with cerebral palsy, his
   seizures could leave him defenseless. But Doe’s analogy, on which he
   constructs Riser’s alleged deliberate indifference, is strained at best. Doe
   does not produce any legal support for his contention that because Harris
   County acknowledged that individuals with cerebral palsy require certain
   accommodations, the County and its prison officials also knew that
   individuals with a history of seizures faced significant harms and therefore
   should be accommodated similarly. See Batyukova v. Doege, 994 F.3d 717, 726
   (5th Cir. 2021).
          Beyond this theory, Doe’s arguments are yet more attenuated. He
   asserts Riser should have inferred that Doe faced significant harm from
   maximum security because of his history of seizures. But Doe again fails to
   support his argument with any law or fact showing that Riser knew or should
   have known a history of seizures put Doe at an alleged risk of significant
   harm. Gobert, 463 F.3d at 346 (quoting Farmer, 511 U.S. at 847). Rather than
   deliberate indifference, the record shows Riser and Harris County
   accommodated Doe’s seizure disorder by assigning him a bottom bunk.
   Simply put, Doe’s allegations and inferences do not meet the high bar
   necessary to prove deliberate indifference to his safety. Id. (quoting Domino,
   239 F.3d at 756).




                                          7
Case: 21-20251      Document: 00516177635          Page: 8   Date Filed: 01/24/2022




                                    No. 21-20251


                                         2.
          Likewise, Doe fails to clear the high bar related to his access to
   adequate medical treatment. Failure to respond to a prisoner’s serious
   medical needs can also constitute a violation of the Eighth Amendment.
   Estelle v. Gamble, 429 U.S. 97, 104 (1976). But inadvertent or negligent
   denials of adequate medical care do not rise to the level of a constitutional
   violation. Id. at 106. Thus, similar to a duty-to-protect-claim, any petitioner
   claiming a violation of the Eighth Amendment based on inadequate medical
   care must demonstrate both “objective exposure to a substantial risk of
   serious harm[,]” and that “prison officials acted or failed to act with
   deliberate indifference to that risk.” Gobert, 463 F.3d at 345–46 (citing
   Farmer, 511 U.S. at 834).
          During his booking process Doe was sent to the medical clinic, where
   he was screened and had his vital signs measured. Doe was again sent to the
   medical clinic after Riser established his housing classification because Doe
   had potentially suffered a seizure during the classification process and
   needed to be evaluated. And after the altercation with other inmates,
   affidavits supplied by Harris County establish that Doe was again examined
   by two different medical providers. Finally, before he was discharged, Doe
   was again examined by medical professionals. Over the course of these
   examinations, Doe was prescribed medicines to treat epilepsy, hypertension,
   and bacterial infections. Contrary to Doe’s unsupported assertions that he
   was provided no medical treatment while incarcerated, the record
   demonstrates that no official “intentionally den[ied] or delay[ed] his access
   to medical care.” Estelle, 429 U.S. at 104–05. Therefore, he has failed to
   show deliberate indifference to his medical needs cognizable under the
   Eighth Amendment.




                                         8
Case: 21-20251        Document: 00516177635         Page: 9   Date Filed: 01/24/2022




                                     No. 21-20251


                                         B.
          A prison official uses excessive force against an inmate in violation of
   the Eighth Amendment when such force is not “applied in a good faith effort
   to maintain or restore discipline” but is used “maliciously and sadistically for
   the very purpose of causing harm.” McMillian, 503 U.S. at 6 (internal
   quotation marks omitted) (quoting Whitley v. Albers, 475 U.S. 312, 320–21
   (1986)). To determine if force employed was excessive, we analyze “(1) ‘the
   extent of [the] injury suffered,’ (2) ‘the need for [the] application of force,’
   (3) ‘the relationship between that need and the amount of force used,’
   (4) ‘the threat reasonably perceived by the responsible officials,’ and (5) ‘any
   efforts made to temper the severity of the response.’” Bourne, 921 F.3d at
   491 (quoting McMillian, 503 U.S. at 7). Mindful of these factors, the claim
   ultimately turns “on the nature of the force, rather than the extent of the
   injury.” Id. at 492 (internal quotation marks omitted) (quoting Wilkins v.
   Gaddy, 559 U.S. 34, 34 (2010) (per curiam)).
          Doe alleges that Officer McIntyre used excessive force against him
   while in the elevator following the inmate assault. In the elevator, Doe
   touched McIntyre’s arm. McIntyre instructed Doe to “keep his hands off of
   [him].” Doe, allegedly feeling another seizure beginning, leaned forward and
   grabbed McIntyre. Doe alleges McIntyre then moved, grabbed Doe by the
   neck, placed his forearm on Doe’s throat, and slammed Doe against the wall
   of the elevator.
          Doe argues that McIntyre had to be aware that Doe was about to suffer
   a seizure and thus needed to stabilize himself; thus, reacting with force was
   excessive. But courts must evaluate excessive force claims “from the
   perspective of a reasonable officer on the scene . . . not with the 20/20 vision
   of hindsight.” Kingsley v. Hendrickson, 576 U.S. 389, 397 (2015) (citing
   Graham v. Connor, 490 U.S. 386, 396 (1989)). Short of an announcement by




                                          9
Case: 21-20251     Document: 00516177635            Page: 10    Date Filed: 01/24/2022




                                     No. 21-20251


   Doe himself, McIntyre would have had no way of knowing Doe was about to
   suffer a seizure. Given that Doe’s argument is premised on this notion that
   force was excessive because McIntyre should have known that Doe was about
   to experience a seizure, we cannot say on the record before us that
   McIntyre’s actions in restraining an inmate making physical contact with the
   officer was excessive.
                                          C.
          Because Doe cannot establish violations under the Eighth
   Amendment against Riser or McIntyre, Doe also cannot maintain his claim
   for municipal liability against Harris County. Under 42 U.S.C. § 1983, a
   municipality can be liable for a constitutional violation against an individual
   if the plaintiff can substantiate “a policy maker; an official policy; and a
   violation of constitutional rights whose ‘moving force’ is the policy or
   custom.” Piotrowski v. City of Hous., 237 F.3d 567, 578 (5th Cir. 2001) (citing
   Monell v. Dep’t of Social Services, 436 U.S. 658, 694 (1978)). Because Doe
   cannot meet the third element, his claim against Harris County fails.
                                          D.
          Lastly, Doe contends that Harris County failed to accommodate his
   history of seizures in violation of the ADA and Rehabilitation Act. Under
   those laws, public entities have “an affirmative obligation to make reasonable
   accommodations for disabled individuals.” Smith v. Harris Cnty., 956 F.3d
   311, 317 (5th Cir. 2020) (internal quotation marks omitted) (quoting Bennett-
   Nelson v. La. Bd. of Regents, 431 F.3d 448, 454 (5th Cir. 2005)) (citing
   Tennessee v. Lane, 541 U.S. 509, 531 (2004)). To prove Harris County
   violated this obligation, Doe had to demonstrate that “(1) he is a qualified
   individual with a disability; (2) the disability and its consequential limitations
   were known by the covered entity; and (3) the entity failed to make
   reasonable accommodations.”          Id. (internal quotation marks omitted)




                                          10
Case: 21-20251     Document: 00516177635            Page: 11    Date Filed: 01/24/2022




                                     No. 21-20251


   (quoting Ball v. LeBlanc, 792 F.3d 584, 596 n.9 (5th Cir. 2015)). The
   knowledge element is generally satisfied by “showing that [Doe] identified
   [his] disabilities as well as the resulting limitations to a public entity or its
   employees and requested an accommodation in direct and specific terms.”
   Id. (citing Windham v. Harris Cnty., 875 F.3d 229, 237 (5th Cir. 2017)). If a
   plaintiff does not make such a specific request, he can only succeed if he
   shows “that ‘the disability, resulting limitation, and necessary reasonable
   accommodation’ were ‘open, obvious, and apparent’ to the entity’s relevant
   agents.” Id. at 317–18 (quoting Windham, 875 F.3d at 237).
          The record demonstrates that Doe did not make any specific request.
   But Doe nonetheless alleges that Harris County failed to make any reasonable
   accommodations for his history of seizures. He asserts that, based on his
   personal health history, the history of assaults in the prison, the prison’s
   policy of placing individuals with cerebral palsy in the medical unit, and the
   lack of any corresponding accommodation for individuals with seizures, it
   could be inferred that he should not have been housed in maximum custody.
          Doe’s argument is self-defeating. He argues that a jury could “infer”
   that he should have been provided a housing accommodation, but he does not
   argue that his disability was such that it would be “open, obvious, and
   apparent” that he had to be housed somewhere other than where he was. Id.
   at 317–18 (quoting Windham, 875 F.3d at 237). For this reason, his ADA and
   Rehabilitation Act claims also fail.
                                          III.
          As Doe’s claims are unsupported by the record, Riser, McIntyre, and
   Harris County were entitled to judgment as a matter of law. Therefore, the
   district court’s summary judgment is
                                                                   AFFIRMED.




                                           11